Citation Nr: 0026987	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
14, 1994, for the grant of service connection for chronic low 
back strain.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971.  

This appeal arises from a December 1998 rating decision of 
the Denver, Colorado, regional office (RO) which denied an 
effective date earlier than December 14, 1994, for the award 
of service connection for PTSD and chronic low back strain.  
The notice of disagreement was received in December 1998.  
The statement of the case was issued in January 1999.  The 
veteran's substantive appeal was received in February 1999.  
The veteran moved to Louisiana during the pendency of the 
appeal.  Jurisdiction over the matter was therefore 
transferred to the RO in New Orleans.

On May 27, 1999, a hearing was held in Washington, DC, before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board of Veterans' Appeals (Board) to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).  

During the course of the May 1999 hearing, the veteran raised 
the issue of a retroactive grant of his total disability 
rating award.  He asserted that he was entitled to an 
effective date earlier than November 13, 1995, for the grant 
of a total disability evaluation based upon individual 
unemployability.  He also appears to have raised or re-raised 
claims for service connection for jungle rot, malaria, 
hepatitis, the residuals of Agent Orange exposure, anemia, 
and a skin condition.  The RO has yet to consider these 
issues.  Nevertheless, as these issues are not inextricably 
intertwined with the current appeal, they are referred to the 
RO for the appropriate action.

In a statement received in April 2000, the veteran  requested 
that he be scheduled for a personal hearing via 
teleconferencing technology.  Thereafter, in a letter 
received in August 2000, the veteran reported that he had not 
received proper representation from the American Legion, and 
that he wished to appoint Attorney B.R. Williams as his 
representative.  He asserted that he had shown good cause for 
his late request to change representation.  The undersigned 
reviewed the veteran's motion to change representation and 
request for a videoconference hearing.  It was held that good 
cause to change representation had not been shown, and that 
the veteran had previously been afforded a personal hearing 
before the Board.  The veteran was notified of this 
determination by a letter dated in September 2000.


FINDINGS OF FACT

1.  In June 1971, the veteran filed a claim for service 
connection for the residuals of an infection of the left 
foot, hepatitis, blood trouble, and "any other disabilities 
mentioned on my service clinicals."

2.  In a letter mailed in October 1971, the RO informed the 
veteran that, since he had not reported for his scheduled VA 
examination, his service connection claims were denied and no 
further action would be taken on his claims unless he 
informed the VA that he was willing to report for an 
examination; the veteran did not respond to the VA's letter.

3.  The veteran filed a claim for service connection for 
anemia as secondary to G6PD deficiency in September 1989; he 
made no reference to any other disabilities at that time.

4.  On December 14, 1994, the veteran filed a claim for 
service connection for multiple conditions to include PTSD 
and a back problem.  

5.  By a rating action dated in August 1995, service 
connection for PTSD and chronic low back strain was granted, 
effective from December 14, 1994.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
14, 1994, for the grant of service connection for PTSD have 
not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.103, 3.400 (1999).

2.  The criteria for an effective date earlier than December 
14, 1994, for the grant of service connection for chronic low 
back strain have not been met. 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.103, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the August 1995 rating decision presently on appeal, the 
RO granted service connection for PTSD and chronic low back 
strain and assigned an effective date of December 14, 1994.  
The RO assigned the effective date based on the date of 
receipt of the veteran's formal claim.  The veteran contends 
that he is entitled to an effective date earlier than 
December 14, 1994.  He says he was diagnosed as having PTSD 
in the late 1980s, and that he has been receiving treatment 
for PTSD since that time.  He also asserts that he had filed 
a claim for service connection for a low back problem in 
1989, and that the RO failed to adjudicate that claim.  
Notwithstanding the foregoing, he maintains that the 
effective date should go back to the date of his service 
discharge because he has been suffering from the symptoms of 
PTSD and low back pain since that time.

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 
38 U.S.C.A. § 5110 (b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (1999).


A careful review of the claims folder shows that the veteran 
separated from service in June 1971.  He submitted an 
Application for Compensation or Pension (VA Form 21-526) that 
same month wherein he claimed entitlement to service 
connection for the residuals of an infection of the left 
foot, hepatitis, blood trouble, and "any other disabilities 
mentioned on my service clinicals."  He made no reference to 
a low back disorder or any type of psychiatric problems.  

Notwithstanding the fact that the veteran did not raise 
claims for service connection for PTSD or a low back 
disorder, the Board further notes that the veteran failed to 
report for a VA examination scheduled in September 1971.  The 
RO informed the veteran in an October 1971 letter that, since 
he had not reported for the examination, his service 
connection claims would be denied.  He was told that no 
further action would be taken on his claims unless he 
informed the VA that he was willing to report for an 
examination.  At that time, the regulations provided that 
where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim. 38 C.F.R. 
§ 3.158(a) (1971).  As there is no evidence showing that the 
RO's October 1971 letter was returned as undeliverable or 
that the veteran did not receive said letter, any claim that 
may have been raised in June 1971 was abandoned.  

The Board also observes that the veteran did not submit a 
formal claim for service connection for PTSD or a low back 
disorder until December 14, 1994.  A review of the veteran's 
1989 claim for service connection for anemia secondary to a 
G6PD deficiency contained no allegations pertaining to 
psychiatric and/or low back problems.  Therefore, absent 
evidence which could be considered an informal claim, the 
earliest effective date for the grant of service connection 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.


With respect to the possibility of an informal claim, the 
regulations provide that any communication or action, 
indicating an intent to apply for one or more VA benefits, 
may be considered an informal claim provided that such 
informal claim identify the benefit sought.  38 C.F.R. § 
3.155.  A review of the record fails to reveal any 
correspondence from the veteran that could be considered as 
an informal claim for service connection for PTSD or a low 
back problem.  No communications were received from the 
veteran between the time when his claims for service 
connection were denied in October 1971 and when he filed a 
claim for service connection for anemia in 1989.  Similarly, 
after being denied service connection for anemia in October 
1989, the veteran was not heard from again until December 
1994.  Although he claims to have suffered from psychiatric 
difficulties since his service discharge and to having been 
diagnosed as having PTSD in the late 1980s, the veteran has 
submitted no evidence to support these allegations.  In fact, 
at the time of his VA psychiatric examination in April 1995, 
he indicated that his first attempt to seek psychiatric 
counseling had been in 1994.  No evidence has been received 
to show treatment prior to that time.

The Board recognizes that the veteran contends that there has 
been a conspiracy to prevent him from receiving an effective 
date earlier than December 14, 1994, for the grant of his 
service-connected disabilities.  He alleges that his former 
representatives and VA officials have destroyed and/or 
removed records from his claims folder that would have 
supported his claim for an earlier effective date.  
Specifically, he states that he filed a claim for service 
connection for a low back disorder in 1989, and that the 
correspondence pertaining to this claim was removed from his 
claims folder.  Here, the Board must presume that the VA 
officials carried out their duties in a diligent manner.  The 
veteran's mere allegation that evidence was destroyed by VA 
officials is insufficient to demonstrate that such an event 
actually occurred.  The U.S. Court of Appeals for Veterans 
Claims (Court) has stated that the "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials have properly fulfilled their official 
duties." Saylock v. Derwinski, 3 Vet.App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  "Clear evidence to the contrary" is 
required to rebut the presumption of regularity.  YT v. 
Brown, 9 Vet.App. 195, 199 (1996).  The veteran has failed to 
demonstrate that the alleged destruction of evidence 
contained in his claims folder actually occurred.

In sum, a review of the record fails to establish that a 
formal or informal claim for service connection for PTSD 
and/or a low back disorder was received from the veteran 
prior to December 14, 1994.  Against this background, the 
assignment of an effective date earlier than December 14, 
1994, is not warranted.


ORDER

Entitlement to an effective date earlier than December 14, 
1994, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than December 14, 
1994, for the grant of service connection for chronic low 
back strain is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

